Exhibit B

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (“Agreement”) dated as of April 15, 2004, between
STAR SCIENTIFIC, INC., a Delaware corporation (the “Company”), ELLIOTT
ASSOCIATES, L.P., a Delaware limited partnership (“EALP”) and ELLIOTT
INTERNATIONAL, L.P., a Cayman Islands limited partnership (“EILP” and together
with “EALP,” the “Purchasers”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to sell and issue to the Purchasers, and the
Purchasers wish to purchase from the Company: (i) an aggregate of 1,000,000
shares (the “Common Shares”) of the Company’s common stock, par value $0.0001
per share (“Common Stock”), for a per share purchase price of $3.50 per share (
the “Per Share Purchase Price”);

 

WHEREAS, this Agreement provides for an option (the “Option”) to the Purchasers
to purchase an additional 938,338 shares (the “Option Shares” and together with
the Common Shares, the “Shares”) of Common Stock at a per share price equal to
the Exercise Price (as defined below) and on the terms and conditions set forth
herein; and

 

WHEREAS, the Purchasers will have registration rights with respect to the Shares
pursuant to the terms of that certain Registration Rights Agreement to be
entered into between the Company, and the Purchasers substantially in the form
of Exhibit A hereto (“Registration Rights Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

Purchase and Sale of Common Shares

 

Section 1.1 Issuance of Common Shares. Upon the following terms and conditions,
the Company shall issue and sell to each Purchaser, and each Purchaser shall
purchase from the Company, the number of Common Shares set forth below each
Purchaser’s name on the signature page to this Agreement.

 

Section 1.2 Purchase Price. The aggregate purchase price for the Common Shares
and the Option to be acquired by each Purchaser (the “Purchase Price”) shall be
the Purchase Price below such Purchaser’s name set forth on the signature page
to this Agreement.

 

Section 1.3 The Closing.

 

(a) Timing. Subject to the fulfillment or waiver of the conditions set forth in
Article V hereof, the purchase and sale of the Common Shares shall take place at
a closing (the “Closing”), on or about the date hereof or such other date as the
Purchaser and the Company may agree upon (the “Closing Date”).



--------------------------------------------------------------------------------

(b) Form of Payment and Closing. On the Closing Date, the Company shall deliver
to the Purchasers all of the Common Shares purchased hereunder, issued in the
name of the Purchasers in the amount set forth on the signature page. On the
Closing Date the Purchasers shall deliver the Purchase Price by wire transfer of
immediately available funds to an account designated in writing by the Company.
In addition, each party shall deliver all documents, instruments and writings
required to be delivered by such party pursuant to this Agreement at or prior to
the Closing. Subject to the payment of the Purchase Price in accordance with
this Agreement, the Common Shares will be fully paid for by the Purchasers as of
the Closing Date.

 

Section 1.4 Option

 

(a) Each Purchaser shall have the option to purchase up to a number of Option
Shares equal to the amount set forth on the signature page (provided that such
number shall be appropriately adjusted for any stock splits, reverse stock
splits, stock dividends, recapitalization or similar event), at a price per
share equal to $3.73 (the “Exercise Price”) (provided that such price shall be
appropriately adjusted for any stock splits, reverse splits, stock dividends,
recapitalization or similar events).

 

(b) This option (the “Option”) may be exercised in whole or in part, at any time
and from time to time commencing on the effective date of Registration Statement
covering the Common Shares until 30 days after such date (the “Exercise
Period”); provided, however, that each such exercise must be for an amount equal
to at least $500,000. Upon delivery of a notice by a Purchaser exercising its
Option hereunder (“Option Notice”), the Company shall be obligated to sell,
issue and delivery to the Purchaser, and the Purchaser shall be obligated to
purchase, the Option Shares, specified in the option exercise notice, subject to
the terms of this Section 1.4. Closing of any such purchase and sale (each an
“Option Closing”) shall take place in the same manner as the Closing. At the
Option Closing, the Company shall deliver certificates evidencing the Option
Shares being purchased against the payment of the purchase price therefor, which
Option Closing shall occur within five (5) Trading Days of delivery of the
Option Notice by Purchaser. As provided therein, the Registration Rights
Agreement shall apply to the Option Shares.

 

(i) 4.99% Limitation. Notwithstanding anything to the contrary contained herein,
the number of shares of Common Stock that may be acquired by each Purchaser upon
exercise of its Option pursuant to the terms hereof shall not exceed a number
that, when added to the total number of shares of Common Stock deemed
beneficially owned by such Purchaser (other than by virtue of the ownership of
securities or rights to acquire securities (including the Option) that have
limitations on the Holder’s right to convert, exercise or purchase similar to
the limitation set forth herein), as determined pursuant to the rules and
regulations promulgated under Section 13(d) of the Exchange Act, including all
shares of Common Stock deemed beneficially owned at such time (other than by
virtue of the ownership of securities or rights to acquire securities that have
limitations on the right to convert, exercise or purchase similar to the
limitation set forth herein) by persons that would be aggregated for purposes of
determining whether a group under Section 13(d) of the Exchange Act, exists,
would exceed 4.99% of the total issued and outstanding shares of the Common
Stock (the “Restricted Ownership Percentage”). Each Purchaser shall have the
right (w) at any time and from time to time to reduce its Restricted Ownership
Percentage immediately upon notice to the Company

 

2



--------------------------------------------------------------------------------

and (x) (subject to waiver) at any time and from time to time, to increase its
Restricted Ownership Percentage immediately in the event of the announcement as
pending or planned, of a Change in Control Transaction (as defined in the
Company’s 8% Senior Convertible Debentures (the “Debentures”)).

 

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock upon exercise of the Option if the issuance of such
shares of Common Stock would exceed that number of shares of Common Stock which
the Company may issue (A) as Common Shares pursuant hereto, (B) upon exercise of
the Option, (C) upon conversion of the Company’s 8% Senior Convertible
Debentures Due March 25, 2006 issued to Manchester Securities Corp. (the
“Debentures”), (D) upon exercises of the Warrants (as defined in the
Debentures), (E) upon exercises of the Common Stock Purchase Warrants dated
March 25, 2004 issued to Financial West Group, Robert Schacter and Thomas
Griesel (the issuances upon such exercises, the “Reedland Issuances”) and (F) in
connection with any other sale, issuance or potential issuance of Common Stock
by the Company that may be considered by the Principal Market (as defined below)
to be the same “transaction,” for purposes of NASD Rule 4350(i)(1)(D), as the
issuance of Common Stock upon exercise of the Option (such other sales,
issuances or potential issuances, the “Other Related Offerings”), each without
breaching the Company’s obligations under the rules or regulations of the
Principal Market (the “Principal Market Cap”), which amount shall be calculated
for all the Option as the amount of the Principal Market Cap less the aggregate
number of shares of Common Stock issued or to be issued as contemplated by
clauses (A) and (C) through (F) above, except that such limitation shall not
apply in the event that the Company (x) obtains the Shareholder Approval or (y)
obtains a written opinion from outside counsel to the Company that such approval
is not required, which opinion shall be reasonably satisfactory to the
Purchaser. For purposes of the preceding sentence, the term “Shareholder
Approval” shall mean the approval of the stockholders of the Company, in
accordance with NASD Rule 4350(i) (or the equivalent thereof under the rules of
the Principal Market), of the transactions described in the Transaction
Documents (for purposes of this sentence only, as such term is used in the
Debentures) the Reedland Issuances, the transactions described in this Agreement
and the Other Related Offerings. Until such approval or written opinion is
obtained, the Purchaser shall not be issued, upon exercise of the Option, shares
of Common Stock in violation of this Section 1.4(b)(ii).

 

(iii) Not Transferable. The Option may not be transferred by any of the
Purchasers.

 

(iv) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of the Option. As to any
fraction of a share which the Purchasers would otherwise be entitled to purchase
upon such exercise, the Company shall pay a cash adjustment in respect of such
final fraction in an amount equal to such fraction multiplied by the Exercise
Price.

 

(v) Charges, Taxes and Expenses. Issuances of certificates for the Option Shares
shall be made without charge to the Purchasers for any issue tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Purchasers.

 

3



--------------------------------------------------------------------------------

(vi) No Rights as Shareholder until Exercise. The Option does not entitle the
Purchasers to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon surrender of the Option and the payment of
the purchase price therefor, the Option Shares so purchased shall be and be
deemed to be issued to the Purchasers as the record owner of such shares as of
the close of business on the later of the date of such surrender or payment and
this Option shall no longer be issuable with respect to such Option Shares.

 

(vii) Blackout or Suspension. In the event that the use of the Registration
Statement (as defined in the Registration Rights Agreement) or the Prospectus
contained therein is suspended during the Exercise Period, the Exercise Period
shall be extended by the length of any such suspension.

 

(viii) Buy-In. In addition to any other rights available to a Purchaser, if the
Company improperly fails to deliver to the Purchaser a certificate or
certificates representing the Option Shares pursuant to an exercise by the fifth
Trading Day after the date of exercise the Option, and if after such fifth
Trading Day the Purchaser is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Purchaser of the Option Shares which the Purchaser
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Purchaser the amount by which (x) the Purchaser’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Option Shares that the Company was required to deliver to the
Purchaser in connection with the exercise at issue by (B) the price at which the
sell order giving rise to such purchase obligation was executed, and (2) at the
option of the Purchaser, either reinstate the portion of the Option and
equivalent number of Option Shares for which such exercise was not honored
(including the Purchaser’s right to exercise the Option) or deliver to the
Purchaser the number of shares of Common Stock that would have been issued had
the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Purchaser purchases Common Stock having a total
purchase price of $501,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $500,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Purchaser $1,000.
The Purchaser shall provide the Company written notice indicating the amounts
payable to the Purchaser in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Purchaser’s right to pursue any other remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Option as required pursuant to the terms hereof.

 

4



--------------------------------------------------------------------------------

ARTICLE II

 

Representations and Warranties

 

Section 2.1 Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Purchaser as of the
date hereof and the Closing Date:

 

(a) Organization and Qualification; Material Adverse Effect. The Company is a
corporation duly incorporated and existing in good standing under the laws of
the State of Delaware and has the requisite corporate power to own its
properties and to carry on its business as now being conducted. The Company does
not have any subsidiaries (defined as an entity which the Company has at least a
50% ownership interest in and control) other than the subsidiaries listed on
Schedule 2.1(a) attached hereto (“Subsidiaries”). Except where specifically
indicated to the contrary, all references in this Agreement to subsidiaries
shall be deemed to refer to all direct and indirect subsidiaries of the Company.
Each of the Company and its Subsidiaries is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary other than those in which the failure so to qualify
would not reasonably be expected to have a Material Adverse Effect. “Material
Adverse Effect” means any adverse effect on the business, operations,
properties, or financial condition of the Company and its Subsidiaries, and
which is (either alone or together with all other adverse effects) material to
the Company and its Subsidiaries, if any, taken as a whole.

 

(b) Authorization; Enforcement. (i) The Company has all requisite corporate
power and authority to enter into and perform this Agreement, and the
Registration Rights Agreement (the “Transaction Documents”) and to issue the
Shares in accordance with the terms hereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby, including the issuance of the Shares, have
been duly authorized by all necessary corporate action, and no further consent
or authorization of the Company or its Board of Directors (or any committee or
subcommittee thereof) or stockholders is required, (iii) the Transaction
Documents have been, or at the Closing will be, duly executed and delivered by
the Company, (iv) assuming they have been duly executed and delivered by the
Purchasers, the Transaction Documents constitute, or at the Closing will
constitute, valid and binding obligations of the Company enforceable against the
Company in accordance with their terms, except (A) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of creditors’ rights and remedies or by other equitable principles of general
application, and (B) to the extent the indemnification provisions contained in
this Agreement and the Registration Rights Agreement may be limited by
applicable federal or state securities laws and (v) the Shares have been duly
authorized and, upon issuance thereof and payment therefor in accordance with
the terms of this Agreement, the Shares will be validly issued and free and
clear of any and all liens, claims and encumbrances for claims of the Company.

 

(c) Capitalization. Except as set forth on Schedule 2.1(c), as of the date
hereof, the authorized capital stock of the Company consists of (i) 100,000,000
shares of Common Stock, of which as of the date hereof, 59,893,091 shares are
issued and outstanding, 8,629,062 shares are issuable and reserved for issuance
pursuant to the Company’s stock option plans or securities exercisable or
exchangeable for, or convertible into, shares of Common Stock, and (ii) 100,000
shares of preferred stock, of which as of the date hereof no shares are issued.
All of such outstanding shares have been, or upon issuance will be, validly
issued, fully paid and nonassessable. As of the date hereof, except as described
in this Section 2.1(c) or disclosed in Schedule 2.1(c), (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company, (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of

 

5



--------------------------------------------------------------------------------

any character whatsoever relating to, or securities or rights convertible into,
any shares of capital stock of the Company or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, (iii) there are no agreements
or arrangements under which the Company or any of its Subsidiaries is obligated
to register the sale of any of their securities under the Securities Act of
1933, as amended (“Securities Act” or “1933 Act”) (except the Registration
Rights Agreement and except for the Registration Rights Agreement, dated as of
March 25, 2004 between the Company and Manchester Securities Corp.), (iv) there
are no outstanding securities of the Company (other than the Debentures) or any
of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries, (v) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance or exercise of the Shares or the Option as described
in this Agreement and (vi) the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
The Company disclosed in its SEC Documents or has furnished to the Purchasers
true and correct copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible or exchangeable into or
exercisable for Common Stock and the material rights of the holders thereof in
respect thereto.

 

(d) Issuance of Shares. Upon issuance in accordance with this Agreement
(including the payment therefor in accordance with the terms of this Agreement),
the Shares will be duly authorized, validly issued, fully paid and nonassessable
and free from all taxes (other than transfer taxes where the Shares have been
transferred and other than any taxes due because of actions by a Purchaser),
liens and charges with respect to the issue thereof and, subject to applicable
securities laws (i) the Shares will be entitled to be traded on the Principal
Market (as defined below) or the New York Stock Exchange, the American Stock
Exchange or the Nasdaq Small Cap Market (each an “Approved Market”), and (ii)
the holders of such Shares shall be entitled to all rights and preferences
accorded to a holder of Common Stock. As of the date of this Agreement, the
outstanding shares of Common Stock are currently listed on the Principal Market.

 

(e) No Conflicts. Except as disclosed in Schedule 2.1(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
and issuance of the Shares will not (i) result in a violation of the Certificate
of Incorporation, any certificate of designations, preferences and rights of any
outstanding series of preferred stock of the Company or the By-laws; (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, except as would not reasonably be expected to have a Material Adverse
Effect or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including United States federal and state securities laws

 

6



--------------------------------------------------------------------------------

and regulations and the rules and regulations of the Nasdaq National Market
(“Principal Market”) or other principal securities exchange or trading market on
which the Common Stock is traded or listed) applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected. Except as disclosed in Schedule 2.1(e),
neither the Company nor its Subsidiaries is in violation of any term of, or in
default under, (x) its certificate of incorporation, any certificate of
designations, preferences and rights of any outstanding series of preferred
stock or By-laws or their organizational charter or by-laws, respectively, (y)
any material contract, agreement, mortgage, indebtedness, indenture, instrument,
or (z) any judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, the non-compliance with which (in
the case of (x), (y) or (z)) would reasonably be expected to have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the 1933 Act, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under, or contemplated by,
the Transaction Documents or the issuance of the Shares, in accordance with the
terms hereof or thereof. Except as disclosed in Schedule 2.1(e), all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof. The Company complies with and is not in violation
of the listing requirements of the Principal Market.

 

(f) SEC Documents; Financial Statements. Since January 1, 2003, the Company as
well as its majority owned Subsidiaries have filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “1934 Act”) (all of the foregoing filed prior to the date hereof
and all exhibits and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered to the Purchaser or its representatives true and complete copies of
any SEC Documents that were not filed electronically via EDGAR. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

(g) Absence of Certain Changes. Except as disclosed in Schedule 2.1(g), the
Company’s Annual Report on Form 10-K for the year ended December 31, 2003 (the
“Company’s 10-K”), or any other SEC Document filed since March 31, 2004 there
has been no

 

7



--------------------------------------------------------------------------------

adverse change or adverse development in the business, properties, assets,
operations, financial condition, prospects, liabilities or results of operations
of the Company or its Subsidiaries which has had or, to the knowledge of the
Company or its Subsidiaries, is reasonably likely to have a Material Adverse
Effect. The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any bankruptcy law nor does the
Company or its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings.

 

(h) Absence of Litigation. To the Company’s knowledge, there are no material
pending or threatened legal proceedings, other than routine litigation
incidential to the Company’s business, to which the Company or any of its
Subsidiaries is a party or of which any of their property is the subject, (i)
except as set forth in SEC Documents which were filed at least 10 days before
the date hereof, (ii) except as set forth in the Company’s 10-K, and (iii)
except which individually and in the aggregate, respectively, would not be
reasonably likely to result in liability to the Company in excess of $50,000 and
$100,000, respectively.

 

(i) Acknowledgment Regarding Purchaser’s Purchase of Shares. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that each Purchaser is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
represents to each Purchaser that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(j) No Integrated Offering. Except as set forth in Schedule 2.1(j), neither the
Company, nor any of its affiliates, nor any person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Option and Shares to the Purchaser to be integrated with
prior offerings by the Company for purposes of the 1933 Act or any applicable
shareholder approval provisions, including, without limitation, under the rules
and regulations of the Principal Market or other Approved Market (as defined
below), nor will the Company or any of its Subsidiaries take any action or steps
that would cause the offering of the Option and Shares to be integrated with
other offerings.

 

(k) Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
Subsidiaries, is any such dispute threatened, the effect of which would be
reasonably likely to result in a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries is a party to a collective bargaining agreement. No
executive officer (as defined in Rule 501(f) of the 1933 Act) whose departure
would be adverse to the Company has notified the Company in writing that such
officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company.

 

(l) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses,

 

8



--------------------------------------------------------------------------------

approvals, governmental authorizations, trade secrets and rights necessary to
conduct their respective businesses as now conducted, except as would not
reasonably expect to have a Material Adverse Effect. Except as set forth on
Schedule 2.1(l) or in the Company’s 10-K, none of the Company’s trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, government
authorizations, trade secrets or other intellectual property rights have expired
or terminated, or are expected to expire or terminate within two (2) years from
the date of this Agreement, except as would not be reasonably expected to have a
Material Adverse Effect. The Company and its Subsidiaries do not have any
knowledge of any infringement by the Company or its Subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others.

 

(m) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval where such noncompliance or
failure to receive permits, licenses or approvals referred to in clauses (i),
(ii) or (iii) above would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(n) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in the ordinary course of business as currently conducted, in each
case free and clear of all liens, encumbrances and defects except such as are
described in Schedule 2.1(n) or such as do not materially interfere with the use
of such property by the Company or any of its Subsidiaries in the ordinary
course of business as currently conducted. Any material real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
do not materially interfere with the use made of such property and buildings by
the Company and its Subsidiaries in the ordinary course of business as currently
conducted.

 

(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities, necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
written notice of proceedings relating to the revocation or modification of any
such certificate, authorization or permit except as would reasonably be expected
to have a Material Adverse Effect.

 

(p) Internal Accounting Controls. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general

 

9



--------------------------------------------------------------------------------

or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(q) Foreign Corrupt Practices Act. Except as would not reasonably be expected to
have a Material Adverse Effect, neither the Company, nor any director, officer,
agent, employee or other person acting on behalf of the Company or any
Subsidiary has, in the course of acting for, or on behalf of, the Company,
directly or indirectly used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
directly or indirectly made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any similar treaties of the United States;
or directly or indirectly made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government or
party official or employee.

 

(r) Tax Status. Except as set forth in the Company’s 10-K, the Company and each
of its Subsidiaries has made or filed all United States federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject and (i) has paid all taxes and other governmental
assessments and charges, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and (ii) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes claimed to be due by the taxing
authority of any jurisdiction, and the Company is not aware of any basis for any
such claim.

 

(s) Certain Transactions. Except as set forth on Schedule 2.1(s), the Company
10-K, or the SEC Documents filed on EDGAR at least thirty (30) Trading Days
prior to the date hereof and except for arm’s length transactions pursuant to
which the Company makes payments in the ordinary course of business upon terms
no less favorable than the Company could obtain from third parties and other
than the grant of stock options disclosed on Schedule 2.1(c) or the Company’s
10-K, none of the officers, directors or employees of the Company is presently a
party to any transaction with the Company or any of its Subsidiaries (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

(t) Disclosure. The Company confirms that, neither the Company nor any other
Person acting on its behalf has provided any of the Purchasers or their agents
or counsel with any information that constitutes or might constitute material,
non-public information other than information which has subsequently been
publicly disclosed. The Company understands and confirms that the Purchasers
will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.

 

10



--------------------------------------------------------------------------------

(u) Application of Takeover Protections. There are no anti-takeover provisions
contained in the Company’s Certificate of Incorporation or otherwise which will
or would reasonably be expected to be triggered as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Common Shares and the Purchaser’s ownership of the Common
Shares.

 

(v) Rights Plan. Neither the Company nor any of its Subsidiaries has adopted a
shareholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

 

(w) Obligations. Except to the extent (if any) specifically set forth in the
Transaction Documents, the Company’s obligations thereunder are not subject to
any right of set off, counterclaim, delay or reduction.

 

(x) Form S-3. The Company is eligible to file the Registration Statement (as
defined in the Registration Rights Agreement) for secondary offerings on Form
S-3 (as in effect on the date of this Agreement) under the 1933 Act and rules
promulgated thereunder.

 

(y) No MFN or Variable Rate Transactions. The Company has no outstanding
securities or other instruments issued pursuant to any MFN or Variable Rate
Transaction.

 

“MFN Transaction” shall mean a transaction in which the Company issues or sells
any securities in a capital raising transaction or series of related
transactions (the “MFN Offering”) which grants to the investor (the “MFN
Investor”) the right to receive additional securities based upon future capital
raising transactions of the Company on terms more favorable than those granted
to the MFN Investor in the MFN Offering.

 

“Variable Rate Transaction” shall mean a transaction in which the Company issues
or sells, on or subsequent to the Closing Date (a) any debt or equity securities
that are convertible into, exchangeable or exercisable for, or include the right
to receive additional shares of Common Stock either (x) at a conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for the Common Stock at any time after the
initial issuance of such debt or equity securities, or (y) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (but excluding
standard stock split anti-dilution provisions), or (b) any securities of the
Company pursuant to an “equity line” structure which provides for the sale, from
time to time, of securities of the Company which are registered for resale
pursuant to the 1933 Act.

 

(z) Indebtedness.

 

Except as disclosed in Schedule 2.1(z) or in the Company’s 10-K, neither the
Company nor any of its Subsidiaries has any outstanding Indebtedness (as defined
below). For purposes of this Agreement: (i) “Indebtedness” of any Person means,
without duplication (A) all indebtedness for borrowed money, (B) all obligations
issued, undertaken or assumed as

 

11



--------------------------------------------------------------------------------

the deferred purchase price of property or services, (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
accordance with GAAP, is classified as a capital lease, (G) all indebtedness
referred to in clauses (A) through (F) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any lien upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
and (ii) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(aa) Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 and any and all
applicable rules and regulations promulgated by the SEC thereunder, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

 

(bb) Investment Company Status. The Company is not, and immediately after
receipt of payment for the Debentures issued under this Agreement will not be,
and “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and shall conduct its business in a manner so that it
will not become subject to the Investment Company Act.

 

(cc) Listing and Maintenance Requirements. Since January 1, 2003, the Company
has been in compliance with all listing and maintenance requirements for the
Principal Market except, in each case, as could not reasonably be expected to
result in a Material Adverse Effect. Since January 1, 2003, the Company has not
received any communication, written or oral, from the SEC or the Principal
Market regarding the suspension or delisting of the Common Stock from the
Principal Market.

 

Section 2.2 Representations and Warranties of the Purchaser. Each Purchaser
hereby makes the following representations and warranties to the Company as of
the date hereof and the Closing Date:

 

(a) Accredited Investor Status; Sophisticated Purchaser. The Purchaser is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D

 

12



--------------------------------------------------------------------------------

under the 1933 Act and is able to bear the risk of its investment in the Option
and Shares. The Purchaser has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of the Option and Shares.

 

(b) Information. The Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company which have been requested and materials relating to the offer and sale
of the Option and Shares which have been requested by the Purchaser. The
Purchaser and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Neither such inquiries nor any other due diligence
investigations conducted by the Purchaser or its advisors, if any, or its
representatives shall modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in Section 2.1 above. The
Purchaser understands that its purchase of the Option and Shares involves a high
degree of risk. The Purchaser has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Option and Shares.

 

(c) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Option and Shares or
the fairness or suitability of the investment in the Option and Shares nor have
such authorities passed upon or endorsed the merits thereof.

 

(d) Legends. The Company shall issue the Shares to the Purchaser without any
legend except as described in Article VI below. The Purchaser covenants that, in
connection with any transfer of Shares by the Purchaser pursuant to the
registration statement contemplated by the Registration Rights Agreement, it
will comply with the applicable prospectus delivery requirements of the 1933
Act, provided that copies of a current prospectus relating to such effective
registration statement are or have been supplied to the Purchaser.

 

(e) Authorization; Enforcement. Each of this Agreement and the Registration
Rights Agreement have been duly and validly authorized, executed and delivered
on behalf of the Purchaser and is a valid and binding agreement of the Purchaser
enforceable against the Purchaser in accordance with their terms, subject as to
enforceability to general principles of equity and to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. The Purchaser has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement, the
Security Agreement and the Registration Rights Agreement and each other
agreement entered into by the parties hereto in connection with the transactions
contemplated by this Agreement.

 

(f) No Conflicts. The execution, delivery and performance of this Agreement and
the Registration Rights Agreement by the Purchaser and the consummation by the
Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the certificate of incorporation, by-laws or other
documents of organization of the Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Purchaser is bound, or (iii) result in a violation of any law, rule,
regulation or decree applicable to the Purchaser.

 

13



--------------------------------------------------------------------------------

(g) Purchase Representation. The Purchaser is purchasing the Option and Common
Shares for its own account and not with a view to distribution in violation of
any securities laws. The Purchaser has been advised and understands that neither
the Shares nor the Option have been registered under the 1933 Act or under the
“blue sky” laws of any jurisdiction and may be resold only if registered
pursuant to the provisions of the 1933 Act or if an exemption from registration
is available, except under circumstances where neither such registration nor
such an exemption is required by law. The Purchaser has been advised and
understands that the Company, in issuing the Shares, is relying upon, among
other things, the representations and warranties of the Purchaser contained in
this Section 2.2 in concluding that such issuance is a “private offering” and is
exempt from the registration provisions of the 1933 Act.

 

(h) Rule 144. The Purchaser understands that the Shares must be held
indefinitely unless and until the Shares are registered under the 1933 Act or an
exemption from registration is available. The Purchaser has been advised or is
aware of the provisions of Rule 144 promulgated under the 1933 Act.

 

(i) Brokers. The Purchaser has taken no action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
by the Company or the Purchaser relating to this Agreement or the transactions
contemplated hereby.

 

(j) Reliance by the Company. The Purchaser understands that the Option and
Shares are being offered and sold in reliance on a transactional exemption from
the registration requirements of Federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Purchaser to acquire the Option and the Shares.

 

(k) Except as set forth in Section 2.1 of this Agreement, the Purchaser is not
relying on any information provided by, or representations or warranties made
by, the Company or its Subsidiaries or their respective directors, officers,
employees or representatives.

 

(l) Residency. Each Purchaser is a resident of the jurisdiction set forth on the
signature page hereto.

 

ARTICLE III

 

Covenants

 

Section 3.1 Securities Compliance. The Company shall notify the SEC and the
Principal Market, in accordance with their requirements, of the transactions
contemplated by this Agreement, and the Registration Rights Agreement, and shall
take all other necessary action and proceedings as may be required and permitted
by applicable law, rule and regulation, for the legal and valid issuance of the
Shares.

 

Section 3.2 [Intentionally Omitted]

 

14



--------------------------------------------------------------------------------

Section 3.3 Reservation of Shares. The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock, solely
for the purpose of effecting the exercise of the Option, such number of its
shares of Common Stock as shall from time to time be sufficient to effect the
exercise of the Option in full, and if at any time the number of authorized but
unissued shares of Common Stock shall not be sufficient to effect the exercise
of the Option, the Company will take such corporate action as may be necessary
to expeditiously increase its authorized but unissued shares of Common Stock to
such number of shares as shall be sufficient for such purpose, including without
limitation engaging in best efforts to obtain the requisite shareholder
approval.

 

Section 3.4 Best Efforts. The parties shall use their best efforts to satisfy
timely each of the conditions described in Article V of this Agreement.

 

Section 3.5 Blue Sky Laws. The Company shall take such actions as it reasonably
determines are required to comply with all “blue sky” laws applicable to the
sale of the Option and Shares hereunder; provided, however, that the Company
shall not be required in connection therewith to register or qualify as a
foreign corporation in any jurisdiction where it is not so qualified or to take
any action that would subject it to service of process in suits or taxation, in
each case, in any jurisdiction where it is no so subject.

 

Section 3.6 Publicity. The Company shall, immediately upon the Closing: (i)
issue a press release with respect to such transactions, in the form of the
press release attached as Exhibit B hereto and (ii) file a Report on 8-K with
the SEC, which shall describe the transactions contemplated herein and which
shall include the Transaction Documents as exhibits.

 

Section 3.7 Shareholder Rights Plan. None of the acquisitions of the Shares nor
the deemed beneficial ownership of shares of Common Stock prior to, or the
acquisition of such shares pursuant to, this Agreement will in any event under
any circumstances trigger the “poison pill” provisions of any stockholders’
rights or similar agreements, or a substantially similar occurrence under any
successor or similar plan.

 

Section 3.8 Non-Public Information. The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information. The Company understands and confirms that each Purchaser shall
be relying on the foregoing representations in effecting transactions in
securities of the Company.

 

Section 3.9 Purchaser Undertaking in Connection with Legend Removal. Each
Purchaser covenants that it shall not sell, transfer, assign, hypothecate or
pledge in any way any Shares issued without a Securities Legend in accordance
with Article V except for sales (A) in accordance with the terms of the Plan of
Distribution section of the prospectus contained in the Registration Statement
and in compliance with prospectus delivery requirements or (B) in compliance
with the requirements of Rule 144 under the 1933 Act. Each Purchaser further
undertakes to indemnify the Company against any loss, cost or expense, including
reasonable legal fees, incurred as a result of such legend removal on such
Purchaser’s behalf.

 

15



--------------------------------------------------------------------------------

ARTICLE IV

 

Conditions to Closings

 

Section 4.1 Conditions Precedent to the Obligation of the Company to Sell. The
obligation hereunder of the Company to issue and/or sell the Common Shares at
the Closing is subject to the satisfaction, at or before the Closing, of each of
the applicable conditions set forth below. These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.

 

(a) Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchasers will be true and correct in all
material respects as of the date when made and as of the Closing Date, as though
made at that time.

 

(b) Performance by the Purchasers. Each Purchaser shall have performed all
agreements and satisfied all conditions required to be performed or satisfied by
the Purchaser at or prior to the Closing, including payment of the Purchase
Price to the Company as provided herein.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

(d) Amendment to Debentures and Warrants. The amendments to the 8% Senior
Convertible Debentures Due March 25, 2006 and Warrants purchased by Manchester
Securities Corp pursuant to a Securities Purchase Agreement dated as of March
25, 2004 shall be amended in the form of the amendments attached hereto as
Exhibit D.

 

Section 4.2 Conditions Precedent to the Obligation of the Purchasers to
Purchase. The obligation hereunder of each Purchaser, to acquire and pay for the
Common Shares at the Closing is subject to the satisfaction, at or before the
Closing, of each of the applicable conditions set forth below. These conditions
are for such Purchaser’s benefit and may be waived by the Purchaser at any time
in its sole discretion.

 

(a) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties as of an earlier
date, which shall be true and correct in all material respects as of such date).

 

(b) Performance by the Company. The Company shall have performed all agreements
and satisfied all conditions required to be performed or satisfied by the
Company at or prior to the Closing, including, without limitation, delivery of
the Common Shares to the Purchaser.

 

(c) Nasdaq Trading. From the date hereof to the Closing Date, trading in the
Company’s Common Stock shall not have been suspended by the SEC and trading in
securities generally as reported by the Principal Market (or other Approved
Market) shall not have been suspended or limited, and the Common Stock shall be
listed on the Principal Market or another Approved Market.

 

16



--------------------------------------------------------------------------------

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents. The Nasdaq shall not have objected or indicated that it may object to
the consummation of any of the transactions contemplated by this Agreement.

 

(e) Opinion of Counsel. At the Closing, the Purchaser shall have received an
opinion of counsel to the Company in the form attached hereto as Exhibit C and
such other opinions, certificates and documents as the Purchaser or their
counsel shall reasonably require incident to the Closing.

 

(f) Registration Rights Agreement. The Company and the Purchaser shall have
executed and delivered the Registration Rights Agreement in the form and
substance of Exhibit A attached hereto.

 

(g) Officer’s Certificates. The Company shall have delivered to the Purchaser a
certificate in form and substance satisfactory to the Purchaser and the
Purchaser’s counsel, executed by an officer of the Company, certifying as to
satisfaction of closing conditions, incumbency of signing officers, and the
true, correct and complete nature of the Certificate of Incorporation, By-Laws,
good standing and authorizing resolutions of the Company.

 

(h) Amendment to Debentures and Warrants. The amendments to the 8% Senior
Convertible Debentures Due March 25, 2006 and Warrants purchased by Manchester
Securities Corp pursuant to a Securities Purchase Agreement dated as of March
25, 2004 shall be amended in the form of the amendments attached hereto as
Exhibit D.

 

ARTICLE V

 

Legend and Stock

 

Upon payment therefor as provided in this Agreement, the Company will issue one
or more Shares in the name of each Purchaser and in such denominations to be
specified by the Purchaser prior to (or from time to time subsequent to)
Closing. Each certificate representing Shares prior to such Shares being
registered under the 1933 Act for resale or available for resale under Rule
144(k) under the 1933 Act, shall be stamped or otherwise imprinted with a legend
in substantially the following form:

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE

 

17



--------------------------------------------------------------------------------

SECURITIES ACT OR AFTER RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT.

 

THESE SECURITIES REPRESENTED HEREBY ARE ALSO SUBJECT TO RIGHTS AND OBLIGATIONS
AS SET FORTH IN A SECURITIES PURCHASE AGREEMENT DATED AS OF APRIL 14, 2004, AND
A REGISTRATION RIGHTS AGREEMENT DATED AS OF APRIL 14, 2004, IN EACH CASE AMONG
STAR SCIENTIFIC, INC. AND CERTAIN OTHER PARTIES THERETO AS SUCH MAY BE AMENDED
FROM TIME TO TIME.

 

The Company agrees to issue Shares, without the first legend set forth above
with respect to the Securities Act (the “Securities Legend”), at such time as
(i) the holder thereof is permitted to dispose of such Shares pursuant to Rule
144(k) under the 1933 Act, or (ii) such securities have been registered under
the 1933 Act, subject to the undertaking in Section 3.9 above by the Purchasers;
provided that in the case of clause (i) or (ii) the Company also agrees, upon
request of a Purchaser to reissue Shares without the legend set forth above with
respect to rights and obligations under this Agreement and the Registration
Rights Agreement (the “Rights and Obligations Legend” and, together with the
Securities Legend, the “Stock Legends”).

 

Upon the Registration Statement, or registration statement covering the Option
Shares, becoming effective, the Company agrees to promptly, but no later than
three (3) Trading Days thereafter, issue new certificates representing such
Common Shares or Option Shares, as the case may be, without such Securities
Legend. Any Shares issued after such registration statement has become effective
shall be free and clear of any Securities Legends. Notwithstanding the removal
of such Securities Legend, the Purchasers agree to comply with Section 3.9.

 

Subject to Section 3.9, nothing herein shall limit the right of any holder to
pledge these securities pursuant to a bona fide margin account or lending
arrangement entered into in compliance with law, including applicable securities
laws.

 

ARTICLE VI

 

Termination

 

Section 6.1 Termination. This Agreement, may be terminated by action of the
Board of Directors of the Company or by the Purchaser at any time if the Closing
shall not have been consummated by the second business day following the date of
this Agreement; provided, however, that the party (or parties) prepared to close
shall retain its (or their) right to sue for any breach by the other party (or
parties).

 

18



--------------------------------------------------------------------------------

ARTICLE VII

 

Indemnification

 

Section 7.1 Indemnification by the Company. In consideration of the Purchaser’s
execution and delivery of the this Agreement, and the Registration and acquiring
the Shares hereunder and in addition to all of the Company’s other obligations
under the Transaction Documents, the Company shall defend, protect, indemnify
and hold harmless each Purchaser and all of its partners, officers, directors,
employees, members and direct or indirect investors and any of the foregoing
person’s agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Purchaser Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Purchaser Indemnified Liabilities”), incurred by any Indemnitee as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Company in the Transaction
Documents or any other certificate or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate or document contemplated
hereby or thereby, (c) any cause of action, suit or claim brought or made
against such Purchaser Indemnitee by a third party and arising out of or
resulting from (i) the execution, delivery, performance, breach by the Company
or enforcement of the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby or, (ii) any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Shares and (d) the enforcement of this Section.
Notwithstanding the foregoing, Purchaser Indemnified Liabilities shall not
include any liability of any Indemnitee arising solely out of such Purchaser
Indemnitee’s willful misconduct or fraudulent action(s). To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Purchaser Indemnified Liabilities which is permissible under
applicable law. Notwithstanding the foregoing, to the extent this Section
overlaps with Section 6(a) of the Registration Rights Agreement, the amount of
the Company’s indemnification shall not exceed the limitation contained in such
provision.

 

Section 7.2 Indemnification by Purchaser. In consideration of the Company’s
execution and delivery of the this Agreement and the Registration Rights
Agreement and in addition to all of each Purchaser’s other obligations under the
Transaction Documents, each Purchaser shall defend, protect, indemnify and hold
harmless the Company and all of its partners, officers, directors, employees,
members and direct or indirect investors and any of the foregoing person’s
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Company Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Company Indemnitee is a party to the action for which indemnification hereunder
is sought), and including reasonable attorneys’ fees and disbursements (the
“Company Indemnified Liabilities”), incurred by any Company Indemnitee as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Purchaser in the Transaction
Documents or any other certificate or document contemplated hereby or thereby,
or (b) any breach of any covenant, agreement or obligation of the Purchaser
contained in the Transaction Documents or any other certificate or document
contemplated hereby or thereby. Notwithstanding the foregoing,

 

19



--------------------------------------------------------------------------------

Company Indemnified Liabilities shall not include any liability of any Company
Indemnitee arising solely out of such Company Indemnitee’s willful misconduct or
fraudulent action(s). To the extent that the foregoing undertaking by the
Purchaser may be unenforceable for any reason, the Purchaser shall make the
maximum contribution to the payment and satisfaction of each of the Company
Indemnified Liabilities which is permissible under applicable law.
Notwithstanding the foregoing, to the extent that this Section overlaps with
Section 6(b) of the Registration Rights Agreement, the amount of the Purchaser’s
indemnification shall not exceed the limitation contained in such provision.

 

Section 7.3 Procedure. Each party entitled to indemnification under this Article
7 (the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim in any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Article 7 except to the extent
that the Indemnifying Party is materially and adversely affected by such failure
to provide notice. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such non-privileged information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.

 

ARTICLE VIII

 

Governing Law; Miscellaneous

 

Section 8.1 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO

 

20



--------------------------------------------------------------------------------

SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES
THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND
NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY
RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. IF ANY PROVISION OF THIS
AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY
OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER JURISDICTION.
EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY.

 

Section 8.2 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

Section 8.3 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

Section 8.4 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

21



--------------------------------------------------------------------------------

Section 8.5 Entire Agreement; Amendments; Waivers.

 

(a) This Agreement supersedes all other prior oral or written agreements between
the Purchasers, the Company, their affiliates and persons acting on their behalf
with respect to the matters discussed herein, and this Agreement and the
instruments referenced herein (including the other Transaction Documents)
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Purchasers makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Purchaser, and no provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought.

 

(b) Each Purchaser may, as to itself only, at any time elect, by notice to the
Company, to waive (whether permanently or temporarily, and subject to such
conditions, if any, as the Purchaser may specify in such notice) any of its
rights under any of the Transaction Documents to acquire shares of Common Stock
from the Company, in which event such waiver shall be binding against the
Purchaser in accordance with its terms; provided, however, that the voluntary
waiver contemplated by this sentence may not reduce the Purchaser’s obligations
to the Company under the Transaction Documents.

 

Section 8.6 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing, must be delivered by (i) courier, mail or hand delivery or (ii)
facsimile, and will be deemed to have been delivered upon receipt. The addresses
and facsimile numbers for such communications shall be:

 

If to the Company:

 

Star Scientific, Inc.

801 Liberty Way

Chester, Virginia 23836

Telephone:

 

(804) 530-0535

Facsimile:

 

(804) 530-8474

Attention:

 

Chief Financial Officer

 

With a copy to:

 

Star Scientific, Inc.

7475 Wisconsin Ave.

Suite 850

Bethesda, Maryland 20814

Telephone:

 

(301) 654-8300

Facsimile:

 

(301) 654-9308

Attention:

 

Robert Pokusa, Esq.

 

22



--------------------------------------------------------------------------------

If to the Purchasers:

 

c/o Elliott Management Corporation

712 Fifth Avenue

New York, New York 10019

Telephone:

 

(212) 974-6000

Facsimile:

 

(212) 974-2092

Attention:

 

Brett Cohen

 

With a copy to:

 

Kleinberg, Kaplan, Wolff & Cohen, P.C.

551 Fifth Avenue

New York, New York 10176

Telephone:

 

(212) 986-6000

Facsimile:

 

(212) 986-8866

Attention:

 

Lawrence Hui, Esq.

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address, telephone number or facsimile number. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

Section 8.7 Successors and Assigns. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including any Permitted Assignee (as
defined below). The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Purchaser,
including by merger or consolidation. Each Purchaser may assign some or all of
its rights hereunder to any permitted assignee of the Shares to the extent such
assignee signs a counterpart signature page to this Agreement or a joinder
agreement, in form and substance satisfactory to the Company, assuming the
obligations of Purchaser under this Agreement, including, without limitation,
Section 3.9 hereof (in each case, a “Permitted Assignee”); provided, however,
that any such assignment shall not release the Purchaser from its obligations
hereunder unless such obligations are assumed by such assignee and the Company
has consented to such assignment and assumption. Notwithstanding anything to the
contrary contained in the Transaction Documents, subject to Section 3.9, the
Purchaser shall be entitled to pledge the Shares in connection with a bona fide
margin account.

 

Section 8.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

Section 8.9 Survival. The representations, warranties and agreements of the
Company and the Purchaser contained in the Agreement shall survive the Closing.

 

23



--------------------------------------------------------------------------------

Section 8.10 Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 8.11 No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

Section 8.12 Remedies. Each Purchaser and each Permitted Assignee shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any person having any rights under any provision of the Transaction
Documents shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of the Transaction Documents and to exercise all other rights granted
by law. Each Purchaser and each Permitted Assignee without prejudice may
withdraw, revoke or suspend its pursuit of any remedy at any time prior to its
complete recovery as a result of such remedy.

 

Section 8.13 Payment Set Aside. To the extent that the Company makes a payment
or payments to the Purchasers under the Transaction Documents or the Purchasers
enforce or exercise their rights hereunder or thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

Section 8.14 Days. Unless the context refers to “business days” or “Trading
Days”, all references herein to “days” shall mean calendar days.

 

Section 8.15 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, wherever a Purchaser exercises a right, election, demand
or option under a Transaction Document and the Company or applicable Subsidiary
does not fully perform its respective related obligations within the periods
therein provided, then such Purchaser in its sole discretion may rescind or
withdraw from time to time any relevant notice, demand or election in whole or
in part without prejudice to its future actions and rights.

 

24



--------------------------------------------------------------------------------

Section 8.16 Fees and Expenses. On the Closing Date, the Company shall pay the
legal fees and expenses of counsel of Purchasers reasonably incurred in
connection with the preparation, execution, and delivery of the Transaction
Documents, and performance of the Purchasers’ obligations hereunder up to a
maximum amount of $10,000.

 

* * * * *

 

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the date and year first above written.

 

COMPANY:

     

PURCHASERS:

STAR SCIENTIFIC, INC.

     

ELLIOTT ASSOCIATES, L.P.

           

By:

 

Elliott Capital Advisors, L.P.,

    as general partner

           

By:

 

Braxton Associates, Inc.,

    as general partner

By:

 

/s/  Paul L. Perito

--------------------------------------------------------------------------------

     

By:

 

/s/  Elliot Greenberg

--------------------------------------------------------------------------------

Name:

  Paul L. Perito      

Name:

 

Elliot Greenberg

Title:

 

Chairman, President & C.O.O.

     

Title:

 

Vice President

 

    

Purchase Price: $1,400,000

    

Number of Common Shares Purchased: 400,000

    

Maximum Number of Option Shares: 375,335

    

Residency: New York

 

ELLIOTT INTERNATIONAL, L.P.

By:

 

Elliott International Capital Advisors, Inc.

   

Attorney-in-Fact

   

By:

 

/s/  Elliot Greenberg

--------------------------------------------------------------------------------

   

Name:

 

Elliot Greenberg

   

Title:

 

Vice President

 

    

Purchase Price: $2,100,000

    

Number of Common Shares Purchased: 600,000

    

Maximum Number of Option Shares: 563,003

    

Residency: Cayman Islands



--------------------------------------------------------------------------------

List of Schedules

 

Schedule 2.1(a)

  

Subsidiaries

Schedule 2.1(c)

  

Capitalization

Schedule 2.1(e)

  

No Conflicts

Schedule 2.1(g)

  

Certain Changes

Schedule 2.1(j)

  

Other Transactions

Schedule 2.1(l)

  

Intellectual Property Rights

Schedule 2.1(n)

  

Title

Schedule 2.1(s)

  

Certain Transactions

 

List of Exhibits

 

EXHIBIT A

  

Registration Rights Agreement

EXHIBIT B

  

Form of Press Release

EXHIBIT C

  

Opinion of Counsel

EXHIBIT D

  

Amendments to the Debentures and Warrants